Opinion issued October 13, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00786-CR
                            ———————————
                  IN RE DERRICK LEE THOMAS, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus



                          MEMORANDUM OPINION

      Relator, Derrick Lee Thomas, has filed a “Petition for Writ of Habeas

Corpus for Bond Reduction,” contending that he is being unlawfully confined and

restrained and the required bail is excessive.1 Relator seeks issuance of a writ of


1
      Relator’s petition identifies the underlying cause as Derrick Lee Thomas v. The
      State of Texas, cause number 1386629, in the 262nd District Court of Harris
      County, Texas, the Honorable Denise Bradley, presiding. This Court’s records
      reflect that a jury found relator guilty of the felony offense of possession of a
      controlled substance, namely cocaine, weighing less than one gram, and the trial
habeas corpus and an order discharging him from custody, or a reduction in the

amount of the bond.

      This Court does not have “original habeas corpus jurisdiction of a bail issue”

in a criminal case. Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—Amarillo

2009, no pet.) (citing TEX. GOV’T CODE ANN. § 22.221(d) (Vernon 2004); Ex parte

Enriquez, 2 S.W.3d 362, 363 & n.1 (Tex. App.—Waco 1999, orig. proceeding)

(mem. op.)); see Ex parte Barnes, No. 03-13-00429-CV, 2013 WL 3723333, at *1

(Tex. App.—Austin July 12, 2013, orig. proceeding) (mem. op.) (dismissing for

want of jurisdiction application for writ of habeas corpus seeking release or

reduction in appeal bond when relator was convicted of felony offense of

aggravated assault). In criminal matters, our habeas corpus jurisdiction is appellate

only, and we do not have original habeas corpus jurisdiction. Ex parte Denby, 627
S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981, orig. proceeding); see also

Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no

pet.) (citing TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004)) (“A court of appeals

does not have original habeas corpus jurisdiction in felony cases.”)

      Accordingly, we dismiss the petition for want of jurisdiction.




      court assessed his punishment at confinement for five years. See Thomas v. State,
      No. 01-14-00332-CR, 2015 WL 5076292, at *1 (Tex. App.—Houston [1st Dist.]
      Aug. 27, 2015, no. pet. h.).
                                          2
                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3